DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 

Response to Amendments and Arguments
Regarding an objection to the title, applicant presented a new title on 01/25/2021. The new title is accepted. 

Regarding claim interpretation under 35 U.S.C. §112(f), applicant amended relevant claims by providing sufficient structures. The claims are no longer interpreted under §112(f).

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1, 2 and 6 by adding new limitations. Applicant also presented an argument (Remarks, page 9). 

After performing an update search, the examiner agreed that when considering all limitations recited in an independent claim, the claimed invention is sufficient to distinguish with prior art of the record. The argument is persuasive, the rejection under §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Takashi Saito (Reg. 69,536) on 02/03/2021. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:
 
1.  (Currently Amended)  A cross-lingual spoken dialog system, comprising: 
a storage medium; and
a processor and a memory storing a program, wherein the program, wherein:
dialog information, which is information of a series of dialog, is being accumulated in [[a]] the storage medium, the dialog information having: 
an input speech text that is a speech recognition result of an input speech input by a user, 
one or more input speech translation results that are generated from the input speech text, 
a response text that is a response from the system to the input speech text, and 
a response translation result that is generated from the response text, and
during a progress of a dialog in the cross-lingual spoken dialog system, the program when executed by the processor, causes the processor to operate such that, in a case in which a pairing instruction is received from a user terminal of a new user who has not participated in the dialog, pairing processing with the user terminal is performed, and the dialog information accumulated in the storage medium is transmitted to the user terminal.

a dialog information storage medium; and
a processor and a memory storing a program, wherein the program, when executed by the processor, causes the processor to perform:
accepting an input speech that is input by a user and can be input in two or more different languages;
performing speech recognition on the input speech, thereby generating an input speech text that is a speech recognition result;
generating a response text that is a response to the input speech text, using the input speech text;
generating one or more input speech translation results from the input speech text, and generating one or more response translation results from the response text;
acquiring an audio speech according to the response text;
outputting the audio speech;
accumulating, in the dialog information storage medium, dialog information, which is information of a series of dialog, the dialog information comprising the input speech text and the response text;  
receiving a pairing instruction from a user terminal of a new user who has not participated in the series of dialog; and
transmitting, in a case in which the pairing instruction from the user terminal is received, the dialog information accumulated in the dialog information storage medium, which is the information of the series of dialog, to the user terminal.

3.  (Previously Presented)  The spoken dialog device according to claim 2,
wherein in the accepting, an input speech from the user terminal is accepted as well, and
the program, when executed by the processor, further causes the computer to perform, in a case in which an input speech from the user terminal is accepted, generating a response text that is a response to an input speech text corresponding to the input speech from the user terminal, from the input speech text, and transmitting the response text to the user terminal.

4.  (Previously Presented)  The spoken dialog device according to claim 3,


5.  (Cancelled)  

6.  (Previously Presented)  A spoken dialog method using a storage medium in which dialog information, which is information of a series of dialog, is accumulated, the dialog information having an input speech text that is a speech recognition result of an input speech input by a user, one or more input speech translation results that are generated from the input speech text, a response text that is a response from a system to the input speech text, and a response translation result that is generated from the response text, the method comprising:
a step of receiving a pairing instruction from a user terminal of a new user who has not participated in the series of dialog, during a progress of the series of dialog in a cross-lingual spoken dialog system;
a step of performing pairing processing with the user terminal in a case of receiving the pairing instruction; and
a step of transmitting the dialog information accumulated in the storage medium, which is the information of the series of dialog, to the user terminal.

7-9.  (Cancelled)  


Allowable Subject Matter
Claims 1-4 and 6 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659